Case 2:20-cv-09860-MWF-RAO Document 16 Filed 03/02/21 Page 1 of 3 Page ID #:200


                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA                        JS-6
                            CIVIL MINUTES—GENERAL

  Case No. CV 20-9860-MWF (MAAx)                 Date: March 2, 2021
  Title:   William Robert Norrie v. John O’Gorman
  Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

            Deputy Clerk:                           Court Reporter:
            Rita Sanchez                            Not Reported

            Attorneys Present for Plaintiff:        Attorneys Present for Defendant:
            None Present                            None Present

  Proceedings (In Chambers): ORDER DISMISSING ACTION FOR LACK OF
                             SUBJECT-MATTER JURISDICTION

        Pro se Plaintiff William Robert Norrie initiated this action against Defendant
  John O’Gorman on October 27, 2020, for breach of contract, fraud, and malicious
  prosecution. (See generally Complaint (Docket No. 1)). Plaintiff has yet to serve
  the Complaint on Defendant. On January 7, 2021, the Court ordered Plaintiff to
  show cause why this action should not be dismissed for lack of prosecution (the
  “Lack of Prosecution OSC”). (Docket No. 11).

        Plaintiff filed a response to the Lack of Prosecution OSC on January 22,
  2021, requesting an extension of time to serve Defendant. (Docket No. 13). The
  Court granted Plaintiff’s request for an extension of time to serve the Complaint on
  Defendant, requiring service to be completed on or before March 2, 2021 (the
  “February 2, 2021 Order”). (Docket No. 14). The Court also ordered Plaintiff to
  show cause, in writing, on or before March 2, 2021, why this action should not be
  dismissed for lack of subject-matter jurisdiction (the “Jurisdiction OSC”). (Id.).

         Plaintiff filed a response to the Jurisdiction OSC on February 22, 2021 (the
  “Response”). (Docket No. 15). In the Response, Plaintiff asserted that this Court
  has jurisdiction over this action because Plaintiff is prepared to file an amended
  complaint alleging claims arising under federal law, specifically: (1) obstruction
  of justice, 18 U.S.C. § 1503, (2) bankruptcy fraud, 18 U.S.C. § 152; (3) malicious
  prosecution, 18 U.S.C. § 1503. (Response at 6-9).



  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              1
Case 2:20-cv-09860-MWF-RAO Document 16 Filed 03/02/21 Page 2 of 3 Page ID #:201


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

  Case No. CV 20-9860-MWF (MAAx)                 Date: March 2, 2021
  Title:   William Robert Norrie v. John O’Gorman

         District courts have original federal question jurisdiction “of all civil actions
  arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C.
  § 1331. An action “arises under” federal law only if the federal question appears
  on the face of the complaint. Fed. Nat’l Mortg. Ass’n v. Lopez, No. C 11-00451
  WHA, 2011 WL 1465678, at *1 (N.D. Cal. Apr. 15, 2011) (citing Takeda v.
  Northwestern Nat’l Life Ins. Co., 765 F.2d 815, 821-22 (9th Cir. 1985)).

         Even if this Court were to grant Plaintiff leave to file an amended complaint,
  the Court would dismiss the action for lack of subject-matter jurisdiction. Plaintiff
  cites exclusively to criminal statutes that do not provide Plaintiff with a private
  right of action. See, e.g., Kraft v. Old Castle Precast Inc., CV 15-00701-VBF,
  2015 WL 4693220, at *3 (C.D. Cal. Aug. 5, 2015) (“18 U.S.C. § 1503 is a criminal
  statute that does not provide for a private right of action.”) (citation omitted); In re
  Yee, No. AP 16-05029, 2017 WL 3300607, at *4 (B.A.P. 9th Cir. Aug. 3, 2017)
  (“Federal case law is replete with decisions holding there is no private right of
  action for violations of 18 U.S.C. § 152”). Without a private right of action arising
  under federal law, this Court lacks subject-matter jurisdiction over this action.

        Accordingly, the action is DISMISSED without prejudice.

        IT IS SO ORDERED.
         The Court may not provide advice to any party, including persons who are
  not represented by a lawyer. (Such persons are known as “pro se
  litigants.”) However, this District does have a “Pro Se Clinic” that can provide
  information and assistance about many aspects of civil litigation in this
  Court. Public Counsel’s Federal Pro Se Clinic provides free legal assistance to
  people representing themselves in the United States District Court for the Central
  District of California.

         The Los Angeles Pro Se Clinic is closed due to the pandemic, but is
  providing remote assistance via telephone and/or email. For more information,
  you can call the clinic at (213) 385-2977, ext. 270, or visit the following website:
  tinyurl.com/fedproseclinic.
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              2
Case 2:20-cv-09860-MWF-RAO Document 16 Filed 03/02/21 Page 3 of 3 Page ID #:202


                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                            CIVIL MINUTES—GENERAL

  Case No. CV 20-9860-MWF (MAAx)                       Date: March 2, 2021
  Title:      William Robert Norrie v. John O’Gorman
         In addition, the Court has information of importance to pro se litigants at the
  “People Without Lawyers” link, http://prose.cacd.uscourts.gov/.

        The Court’s website home page is http://www.cacd.uscourts.gov.




  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              3
